--------------------------------------------------------------------------------

Exhibit 10.5



LICENSE AGREEMENT
 
This License Agreement (the “Agreement”), is entered into as of the October 31,
2019, by and between GAMCO Investors, Inc., a Delaware corporation (“Licensor”),
and G.research, LLC, a Delaware limited liability company (“Licensee” and,
together with Licensor, the “Parties”), and the Parties agree as follows:


ARTICLE 1
 
BACKGROUND AND DEFINITIONS
 
1.1          Licensor has adopted, is using, and is the owner of certain rights,
title and interests in the Licensed Marks (as defined in Section 1.4).
 
1.2          Licensee desires to use the Licensed Marks in connection with the
Licensed Services (as defined in Section 1.5).
 
1.3          Licensor desires to license the Licensed Marks to Licensee to be
used in connection with the Licensed Services subject to the terms and
conditions set forth in this Agreement.
 
1.4          “Licensed Marks” means all right, title and interest of Licensor in
the phrase Private Market Value with a Catalyst™ which is a valuable service
mark that represents a fundamental research methodology developed by Licensor.
 
1.5          “Licensed Services” means the institutional research services
carried out by the Licensee and ancillary activities reasonably related thereto.
 
ARTICLE 2
 
LICENSE GRANT AND CONDITIONS OF LICENSED USE
 
2.1          Licensor hereby grants Licensee a non-exclusive, non-transferable,
non-sublicensable license, during the term of this Agreement, to use and display
the Licensed Marks in the United States and in such other jurisdictions, if any,
as Licensee shall reasonably require in order to conduct its business, provided
that use in such other jurisdictions are consented to in writing by the Licensor
(such consent not to be unreasonably withheld), in connection with the Licensed
Services.
 
2.2          The license granted herein share be royalty free.
 
2.3          The Licensed Marks shall remain the exclusive property of Licensor
and nothing in this Agreement shall give Licensee any right or interest in the
Licensed Marks except the licenses expressly granted in this Agreement.
 

--------------------------------------------------------------------------------

2.4          All of Licensor’s rights in and to the Licensed Marks, including,
but not limited to, the right to use and to grant others the right to use the
Licensed Marks, are reserved by Licensor.
 
2.5          No license, right, or immunity is granted by either Party to the
other, either expressly or by implication, or by estoppel, or otherwise with
respect to any trademarks, copyrights, or trade dress, or other property right,
other than with respect to the Licensed Marks in accordance with Section 2.1.
 
2.6          All use of the Licensed Marks by Licensee, and all goodwill
associated with such use, shall inure to the benefit of Licensor.
 
2.7          Licensee acknowledges that Licensor is the sole owner of all right,
title and interest in and to the Licensed Marks, and that Licensee has not
acquired, and shall not acquire, any right, title or interest in or to the
Licensed Marks except the right to use the Licensed Marks in accordance with the
terms of this Agreement.
 
2.8          Licensee shall not register the Licensed Marks in any jurisdiction
without Licensor’s express prior written consent, and Licensor shall retain the
exclusive right to apply for and obtain registrations for the Licensed Marks
throughout the world.
 
2.9          Licensee shall not challenge the validity of the Licensed Marks,
nor shall Licensee challenge Licensor’s ownership of the Licensed Marks or the
enforceability of Licensor’s rights therein.
 
2.10        Licensee shall use the Licensed Marks in a form which is in
accordance with sound trademark practice so as not to weaken the value of the
Licensed Marks. Licensee shall use the Licensed Marks in a manner that does not
derogate, based on an objective business standard, Licensor’s rights in the
Licensed Marks or the value of the Licensed Marks, and shall take no action that
would, based on an objective standard, interfere with, diminish or tarnish those
rights or value.
 
2.11        Licensee agrees to cooperate, at Licensor’s expense for any
out-of-pocket costs incurred by Licensee, with Licensor’s preparation and filing
of any applications, renewals or other documentation necessary or useful to
protect and/or enforce Licensor’s intellectual property rights in the Licensed
Marks and agrees to the following.
 
(a)          Licensee shall notify Licensor promptly of any actual or threatened
infringements, limitations or unauthorized uses of the Licensed Marks of which
Licensee becomes aware.
 
(b)          Licensor shall have the sole right, though it is under no
obligation, to bring any action for any past, present and future infringements
of its intellectual property rights in the Licensed Marks.
 
(c)          Licensee shall cooperate with Licensor, at Licensor’s expense for
any out-of-pocket costs incurred by Licensee, in any efforts by Licensor to
enforce its rights in the Licensed Marks or to prosecute third party infringers
of the Licensed Marks.
 
- 2 -

--------------------------------------------------------------------------------

(d)          Licensor shall be entitled to retain any and all damages and other
monies awarded or otherwise paid in connection with any such action.
 
2.12        Licensee shall bear the exclusive responsibility to assure that any
activities Licensee undertakes in connection with the use of the Licensed Marks
comply with all applicable statutes, laws, ordinance, codes, regulations, rules
or requirements of any government, governmental authority, regulatory agency or
self-regulatory body wherever located.
 
ARTICLE 3
 
TERM AND TERMINATION
 
3.1          Either Party may terminate this Agreement upon 30 days prior
written notice.
 
3.2          Upon termination of this Agreement, Licensee shall immediately
cease all use of the Licensed Marks.
 
ARTICLE 4
 
GENERAL PROVISIONS
 
4.1          Indemnification. Licensee, at Licensee’s own expense, shall
indemnify, hold harmless and defend Licensor, its affiliates, successors and
assigns, and its and their directors, officers, employees and agents, against
any claim, demand, cause of action, debt, expense or liability (including
attorneys’ fees and costs), to the extent that the foregoing (a) results from a
material breach, or is based on a claim that, if true, would be a material
breach, of this Agreement by Licensee, or (b) is based upon Licensee’s use of
the Licensed Marks other than in accordance with this Agreement.
 
4.2          LIMITATION OF WARRANTY AND LIABILITY. LICENSOR DOES NOT MAKE
WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED, RELATED TO OR ARISING OUT OF
THE LICENSED MARK OR THIS AGREEMENT.
 
(a)          LICENSOR SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT AND TITLE,
AND ALL OTHER WARRANTIES THAT MAY OTHERWISE ARISE FROM COURSE OF DEALING, USAGE
OF TRADE OR CUSTOM.
 
(b)          IN NO EVENT SHALL LICENSOR OR ANY OF ITS DIRECTORS, OFFICERS,
EMPLOYEES, LICENSORS, SUPPLIERS OR OTHER REPRESENTATIVES BE LIABLE FOR ANY
INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOSS OF PROFITS,
BUSINESS INTERRUPTION, LOSS OF GOODWILL, COMPUTER FAILURE OR MALFUNCTION OR
OTHERWISE, ARISING FROM OR RELATING TO THIS AGREEMENT OR THE LICENSED MARK, EVEN
IF LICENSOR IS EXPRESSLY ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. The
foregoing limitation of liability and exclusion of certain damages shall apply
regardless of the failure of essential purpose of any remedies available to
either party.
 
- 3 -

--------------------------------------------------------------------------------

4.3          Non-Transferable Agreement Licensee may not assign this Agreement
and/or any rights and/or obligations hereunder without the prior written consent
of Licensor and any such attempted assignment shall be void.
 
4.4          Remedies. Licensee acknowledges that a material breach of its
obligations under this Agreement would cause Licensor irreparable damage.
Accordingly, Licensee agrees that in the event of such breach or threatened
breach, in addition to remedies at law, Licensor shall have the right to seek to
enjoin Licensee from the unlawful and/or unauthorized use of the Licensed Marks
and seek other equitable relief to protect Licensor’s rights in the Licensed
Marks.
 
4.5          Integration. This Agreement contains the entire agreement of the
Parties. No promise, inducement, representation or agreement, other than as
expressly set forth herein, has been made to or by the Parties hereto. All prior
agreements and understandings related to the subject matter hereof, whether
written or oral, are expressly superseded hereby and are of no further force or
effect.
 
4.6          Binding Agreement. This Agreement shall be binding upon the
Parties’ permitted assigns and successors and references to each Party shall
include such assigns and successors.
 
4.7          Amendment. This Agreement cannot be altered, amended or modified in
any respect, except by a writing duly signed by both Parties.
 
4.8          No Strict Construction. The normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting Party shall
not be employed in the interpretation of this Agreement. Headings are for
reference only and shall not affect the meaning of any of the provisions of this
Agreement.
 
4.9          Waiver. At no time shall any failure or delay by either party in
enforcing any provisions, exercising any option, or requiring performance of any
provisions, be construed to be a waiver of same.
 
4.10          Governing Law; Jurisdiction; Service of Process. The provisions of
this Agreement shall be governed by and construed in accordance with the laws of
the State of New York (excluding any conflict of law rule or principle that
would refer to the laws of another jurisdiction).  Each Party hereto irrevocably
submits to the jurisdiction of the state and federal courts located in New York,
in any action or proceeding arising out of or relating to this Agreement, and
each Party hereby irrevocably agrees that all claims in respect of any such
action or proceeding must be brought and/or defended in any such court;
provided, however, that matters which are under the exclusive jurisdiction of
the federal courts shall be brought in the Federal District Court for the
District of New York.  Each Party hereto consents to service of process by any
means authorized by the applicable law of the forum in any action brought under
or arising out of this Agreement, and each Party irrevocably waives, to the
fullest extent each may effectively do so, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
 
- 4 -

--------------------------------------------------------------------------------

4.11        Attorney’s Fees. In the event any suit or other legal proceeding is
brought for the enforcement of any of the provisions of this Agreement, the
Parties hereto agree that the prevailing party shall be entitled to recover from
the other party upon final judgment on the merits reasonable attorneys’ fees
(and sales taxes thereon, if any), including attorneys’ fees for any appeal, and
costs incurred in bringing such suit or proceeding.
 
4.12        Relationship of the Parties. Nothing in this Agreement will be
construed as creating a joint venture, partnership, or employment relationship
between Licensor and Licensee. Neither Party will have the right, power or
implied authority to create any obligation or duty on behalf of the other Party.
 
4.13        Notices. Unless otherwise specified in this Agreement, all notices
shall be in writing and delivered personally, mailed, first class mail, postage
prepaid, or delivered by confirmed electronic or digital means, to the addresses
set forth at the beginning of this Agreement and to the attention of the
undersigned. Either Party may change the addresses or addressees for notice by
giving notice to the other. All notices shall be deemed given on the date
personally delivered, when placed in the mail as specified or when electronic or
digital confirmation is received.
 
4.14        Counterparts. This Agreement may be executed in counterparts, by
manual or facsimile signature, each of which will be deemed an original and all
of which together will constitute one and the same instrument.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
- 5 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
 

 
GAMCO INVESTORS, INC.,
     
/s/ Kevin Handwerker
   
Name:  Kevin Handwerker
 
Title:  General Counsel
                 
G.RESEARCH, LLC
     
/s/ Vincent M. Amabile, Jr.
   
Name: Vincent M. Amabile, Jr.
 
Title: President





[Signature Page to License Agreement]

--------------------------------------------------------------------------------